PER CURIAM:*
The attorney appointed to represent Clark Dale Shutter on appeal has moved for leave to withdraw from representation of Shutter, pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Shutter has responded to counsel’s motion and has moved to withdraw the Anders brief and for appointment of counsel. We have reviewed counsel’s motion and Anders brief, Shutter’s response, and the record and we find no nonfrivolous issues. Accordingly, counsel’s motion to withdraw is GRANTED; counsel is excused from further responsibilities herein; Shutter’s motion to withdraw the Anders brief and for appointment of counsel is DENIED; and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.